    Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 1 of 11



                                                                        United States Courts
                    IN THE UNITED STATES DISTRICT COURT               Southern District of Texas
                    FOR THE SOUTHERN DISTRICT OF TEXAS                         FILED
                             HOUSTON DIVISION                             November 2, 2020
                                                                    David J. Bradley, Clerk of Court
STEVEN HOTZE, M.D., et al.,

                    Plaintiffs,

      v.                                         Civil Action No. 4:20-cv-03709

CHRIS HOLLINS, in his official capacity as
Harris County Clerk,

                    Defendant.


 BRIEF BY AMICI CURIAE BENJAMIN L. GINSBERG AND JOSEPH R. STRAUS III
                 IN OPPOSITION TO PLAINTIFFS’ MOTION
                  FOR EMERGENCY INJUNCTIVE RELIEF



                                        HAYNES AND BOONE, LLP

                                        Mark Trachtenberg
                                        S.D. Tex. No. 24584
                                        Texas Bar No. 24008169
                                        1221 McKinney Street, Suite 4000
                                        Houston, Texas 77010
                                        Telephone: (713) 547-2000
                                        Facsimile: (713) 547-2600
                                        mark.trachtenberg@haynesboone.com

                                        ATTORNEY FOR AMICI BENJAMIN L. GINSBERG
                                        AND JOSEPH R. STRAUS III
     Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 2 of 11




                                     INTEREST OF AMICI

       Amici, Benjamin L. Ginsberg and Joseph R. Straus III, have spent their professional lives

in Republican politics and public service and, as such, are strong believers in the importance of

both free and fair elections and respect for states’ roles administering state laws free from

unwarranted federal interference. They therefore have a strong interest in ensuring that the ongoing

federal election is conducted in a manner consistent with these principles. Because Plaintiffs’

motion threatens to undermine both of these core commitments, amici submit this brief in

opposition to their motion on the merits.

       Mr. Ginsberg is an expert in election law who has spent his career working in the trenches

of Republican politics. Mr. Ginsberg practiced law for 38 years before recently retiring. During

that time, he represented numerous political parties, political campaigns, candidates, members of

Congress and state legislatures, governors, and others in matters including federal and state

campaign finance laws, ethics and gifts rules, pay-to-play laws, election administration,

government investigations, redistricting, communications law, and election recounts and contests.

He served as counsel to all three Republican national party committees and represented four of the

past six Republican presidential nominees (including, through his former law firm, President

Trump’s 2020 Campaign). He also served as counsel to the Republican Governors Association.

Mr. Ginsberg has extensive experience on the state legislative level, including leading Republican

redistricting efforts nationwide for many years. He played a central role in the 2000 Florida recount

(during which he fought Democrats’ efforts to throw out thousands of ballots), as well as several

dozen Senate, House, and state election contests. Mr. Ginsberg also co-chaired the bipartisan 2013

Presidential Commission on Election Administration.

       Mr. Straus is a native of San Antonio, a fifth-generation Texan, and a Republican. He

served as Speaker of the Texas House of Representatives from 2009 until 2019, making him the


                                                 1
     Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 3 of 11




longest-serving Republican Speaker in Texas history. While in the Texas State House, Mr. Straus

represented District 121 in the Texas State legislature from 2005 until his retirement. Before

serving in the Texas State House, Mr. Straus served in the administrations of President George H.

W. Bush and President Ronald Reagan. Before that, he served as former Congressman Lamar

Smith’s campaign manager in his first race for Congress. Mr. Straus has also served on the

Management Committee of the Bexar County Republican Party, as a precinct chairman, and on

numerous campaign committees for federal, state, and local candidates, including as a past

Chairman of the Republican Legislative Campaign Committee. He continues to engage with the

State Legislative Leaders Foundation and, among other things, serves as a member of the Honorary

Board of Directors at the SMU John Goodwin Tower Center for Political Studies. Mr. Straus also

continues to provide leadership with the national Republican Party by serving on the Board of

Directors of the Republican State Leadership Committee. Over his long career as a candidate,

campaign manager, and legislator, Mr. Straus has been both the drafter and the subject of the state’s

election laws.

                                        INTRODUCTION

       Plaintiffs ask this Court to ignore the plain text of the Texas Election Code, to impose an

atextual construction of a state statute when the Texas Supreme Court has declined to do so, and

to throw out more than 100,000 votes cast by retroactively declaring those voters’ chosen method

of voting illegal. The Harris County drive-thru voting program was announced months ago, yet

Plaintiffs waited to bring suit until just six days before the election, after tens of thousands of

Harris County residents relied on the instructions of their local election officials and had already

cast their votes under the program. That Plaintiffs cloak their eleventh-hour effort in principles of

federalism and deference to the Texas Legislature is puzzling, not persuasive. Plaintiffs’ motion

rests on the remarkable contention that the Elections Clause’s assignment of election


                                                 2
     Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 4 of 11




administration authority to states, in fact, gives federal courts free reign to rewrite state election

law for themselves where state officials have implemented the state election code in a manner that

is consistent with its text. Because neither the Texas Election Code nor the Elections Clause is

susceptible to the interpretation Plaintiffs advance, this Court should deny Plaintiffs’ emergency

motion for injunctive relief.

                                           ARGUMENT

       Amici take no position on the threshold issues, including whether Plaintiffs have standing

or whether this Court should refrain from acting pursuant to traditional abstention doctrines.

Rather, amici contend only that drive-thru voting is consistent with the text of the Texas Election

Code and that, even under an expansive reading of the Elections Clause, a federal court should

refrain from throwing out votes cast under a reasonable interpretation of a state statute, especially

when there is no allegation that voter error is involved. The Court therefore need only consider the

arguments raised in this brief if it gets past the threshold issues raised by the parties and proposed

intervenors.

I.     Harris County’s drive-thru voting is permitted by the statutory scheme established
       by the Texas Legislature under Article I of the U.S. Constitution.

       This Court should reject Plaintiffs’ requested relief—as the Texas Supreme Court has

already done twice—because the Texas Legislature has plainly provided the Harris County clerk

with the authority to establish drive-thru voting locations under the Texas Election Code. See In

re Hotze, No. 20-0863 (Tex. Nov. 1, 2020) (denying a petition for writ of mandamus brought by

Plaintiffs raising the same arguments they press here); In re Hotze, No. 20-0819 (Tex. Oct. 22,

2020) (same).

       Defendants and Intervenors have persuasively argued that these drive-thru voting locations

are not “curbside voting.” Yet even if the Court were to consider applying Texas Election Code



                                                  3
     Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 5 of 11




provision governing curbside voting, see TEX. ELEC. CODE § 64.009(a), the drive-thru voting

program is consistent with these provisions. In enacting Section 64.009(a), the Texas Legislature

provided that “[i]f a voter is physically unable to enter the polling place without . . . likelihood of

injuring the voter's health, on the voter’s request, an election officer shall deliver a ballot to the

voter at the polling place entrance or curb.” Id. The Legislature further provided that “[t]he regular

voting procedures may be modified by the election officer to the extent necessary to conduct voting

under this section.” Id. § 64.009(b). The Legislature assigned the Defendant, as the county clerk,

the responsibility of “conduct[ing]” early voting in Harris County. TEX. ELEC. CODE §§ 83.001(a),

83.002. Defendant’s establishment of drive-thru voting centers is consistent with the plain text of

the Legislature’s chosen voting procedures and his obligation to “conduct” elections in accord with

those procedures.

        In implementing the statutory scheme for elections established by the Legislature,

Defendant could reasonably have interpreted this provision to permit curbside voting for those

concerned that entering an indoor polling place would expose them to COVID-19. As Governor

Abbott’s own statewide mask mandate acknowledges, entering indoor locations, especially where

many other individuals are or recently have been, poses a greater threat of COVID-19 exposure

than remaining outdoors. See Tex. Exec. Order No. GA 29, at 2 (imposing a stricter mask-mandate

for indoor locations than outdoor locations). 1 The risk of COVID-19 exposure is even higher

where, as is currently the case in Texas, masks are not required for either election officials or

voters. 2 Id. (wearing a face covering is not required for “any person who is voting, assisting a



1
 Available at https://gov.texas.gov/uploads/files/press/EO-GA-29-use-of-face-coverings-during-COVID-
19-IMAGE-07-02-2020.pdf.
2
  The Fifth Circuit has stayed a district court decision holding that this exemption from the mask mandate
for voting locations violates Section 2 of the Voting Rights Act of 1965. See Mi Familia Vota v. Abbott,


                                                    4
     Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 6 of 11




voter, serving as a poll watcher, or actively administering an election, but wearing a face covering

is strongly encouraged”). It is therefore consistent with the text of § 65.009(a) for Defendant to

determine that entering a polling location creates a “likelihood of injuring the voter’s health,” thus

entitling voters to curbside voting upon “request.” By electing to vote at a drive-thru location,

rather than an indoor polling place, a voter can be considered to have “request[ed]” that an

“election officer . . . deliver a ballot to the voter at the . . . curb.” 3 TEX. ELEC. CODE § 64.009(a).

The Texas Election Code therefore explicitly contemplates that voters can vote from their cars

when entering a polling place poses a health hazard. 4 That, alone, is sufficient to doom Plaintiffs’

efforts to throw out more than 100,000 votes cast pursuant to this statute.

        The Texas Supreme Court’s rejection of COVID-fear-based absentee voting during the

COVID-19 pandemic is not to the contrary. In In re State, 602 S.W.3d 549 (Tex. 2020), that court

considered whether the Texas statute permitting individuals to vote by mail “if the voter has a

sickness or physical condition that prevents the voter from appearing at the polling place on

election day without a likelihood . . . of injuring the voter’s health” could be extended to apply to

every Texan without COVID-19 immunity who feared exposure to COVID-19 at their polling

place. Id. at 550 (quoting TEX. ELEC. CODE § 82.002(a)). The court declined to apply the provision

so broadly, reasoning that giving the term “physical condition” such a broad meaning would render

the other mail-in-voting categories surplusage. The court also noted that the term “condition”



No. 20-50907 (5th Cir. Oct. 30, 2020) (Document No. 00515621384), staying No. SA-20-CV-00830-JKP,
2020 WL 6304991 (W.D. Tex. Oct. 27, 2020).
3
  Even if Plaintiffs find unusual this means of providing the accommodation, they must still contend with
the authority that the Legislature expressly conferred upon the “election officer” to “modif[y]” “[t]he
regular voting procedures . . . to the extent necessary” to comply with section 64.009(a). Id. § 64.009(b).
4
 Plaintiffs incorrectly contend that a sufficient affidavit demonstrating likelihood of injury is necessary to
vote in this fashion, citing the requirements for early voting by mail. See Dkt. 1 at 5-6 (citing TEX. ELEC.
CODE §§ 104.001, 104.002, which apply to applications to vote by mail). Where a voter wishes to vote
early in person, no such requirement applies. See TEX. ELEC. CODE § 85.034.


                                                      5
      Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 7 of 11




might only mean those physical conditions that indicate some “abnormality,” which would exclude

a lack of immunity to COVID-19, which “is not an abnormal or distinguishing condition.” Id. at

559-60.

        The Texas Supreme Court’s decision thus hinged on the fact that the absentee ballot

statute’s accommodation for health concerns applies based on a showing that an individual has a

particular “physical condition” or “disability” that is unique or somehow specific to the voter. Id.

(construing TEX. ELEC. CODE § 82.002(a)). The curbside voting accommodation, by contrast, does

not depend on the existence of any characteristic specific to the voter and instead focuses only on

whether the “enter[ing] the polling place” creates a “likelihood of injuring the voter’s health.” TEX.

ELEC. CODE § 64.009(a). Where a polling place itself is or might reasonably be understood to be a

health hazard, no individualized showing is necessary. See id.

II.     The Court must decline to throw out votes cast based on a retroactive rewriting of
        state rules governing the administration of the election.

        Invoking the Elections Clause of Article I of the Constitution, Plaintiffs ask this Court to

step in and adopt a strained reading of state law to disqualify the ballots of more than 100,000

voters despite the fact that the interpretation that plaintiffs urge relies on a strained reading of state

statutes and has been rejected by the Texas Supreme Court. Plaintiffs’ argument is based on a

novel legal theory—sometimes referred to as the “independent state legislature doctrine”—that

has never been adopted by the Supreme Court and is in significant tension with existing precedent.

See, e.g., Arizona State Legislature v. Arizona Independent Redistricting Comm’n, 576 U.S. 787

(2015). In any event, Plaintiffs fundamentally misunderstand the theory.

        In short, proponents of the independent state legislature theory contend that because the

Constitution delegates authority to state legislatures to determine the “Times, Places and Manner

of holding Elections for Senators and Representatives,” U.S. Const. art. I, § 4, cl. 1, and the



                                                    6
     Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 8 of 11




“Manner” of appointing presidential electors, U.S. Const. art. II, § 1, cl. 2, federal courts have a

role in protecting this state legislative authority by, for example, ensuring that state courts do not

ignore the plain meaning of state law. But even if this legal theory is correct and applicable—

which amici doubt—it does not extend nearly as far as Plaintiffs contend. Even under the most

expansive understanding of the theory, it does not provide a federal court carte blanche to substitute

its own interpretation of state law. Rather, only where a state official’s interpretation has

“significantly depart[ed]” from the text of the state statute would a federal court have a role in

determining whether the interpretation has strayed too far. See, e.g., Democratic Nat'l Comm. v.

Wisc. State Leg., No. 20A66, 2020 WL 6275871, at *6 n.1 (U.S. Oct. 26, 2020) (Kavanaugh, J.,

concurring) (mem.) (“In a Presidential election . . . a state court’s ‘significant departure from the

legislative scheme for appointing Presidential electors presents a federal constitutional question.’”

(quoting Bush v. Gore, 531 U.S. 98, 113 (2000) (Rehnquist, C. J., concurring)) (emphasis added)).

As discussed above, Defendant’s interpretation of state law—both that the drive-thru voting

program is not a form of curbside voting, and that, even if it were, it is consistent with the curbside

voting rules—is at least plausible, and thus this is not a case that calls for a federal court “to ensure

that state courts do not rewrite state election law.” Id. To the contrary, Harris County’s actions are

perfectly consistent with the will of the Texas Legislature.

        The Court should be especially reluctant to step in here because the Supreme Court “has

repeatedly emphasized that federal courts ordinarily should not alter state election laws in the

period close to an election.” Id. at *3 (Kavanaugh, J., concurring) (citing Purcell v. Gonzalez, 549

U.S. 1 (2006) (per curiam)) (collecting cases). In one recent case, a majority of the Justices

suggested that a district court order that was issued more than six weeks before the start of early

voting was too “late-breaking.” See id.; id. at *1 (Roberts, CJ, concurring in the denial of




                                                   7
     Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 9 of 11




application to vacate stay) (“In this case, as in several this Court has recently addressed, a District

Court intervened in the thick of election season to enjoin enforcement of a State’s laws” and that

district court decision must be stayed); id. at *1-2 (Gorsuch, J., concurring in the denial of

application to vacate stay) (district court acted improperly in changing rules “[w]eeks before a

national election”). Changing “the rules of the road” at the last minute is likely to confuse voters

and elections officials and undermine the states’ interest “in giving citizens (including the losing

candidates and their supporters) confidence in the fairness of the election.” See id. at *3

(Kavanaugh, J., concurring).

       No matter exactly how late is too late under this principle, an emergency challenge to a

months-old policy brought on the last day of early voting is certainly too late, as more than 100,000

voters are not merely likely to be confused, but will be disenfranchised through no fault of their

own because they have already relied on the challenged rule. Id. (explaining that the principle

“discourages last-minute litigation and instead encourages litigants to bring any substantial

challenges to election rules ahead of time, in the ordinary litigation process”); see also In re

Pichardo, No. 14-20-00697-CV, 2020 WL 6051700, at *3 (Tex. App.—Houston [14th Dist.] Oct.

14, 2020, orig. proceeding) (denying petition for writ of mandamus limiting curbside voting in part

because “the election is currently in progress and the relators delayed filing this mandamus until

over a month after learning of the actions of the Harris County Clerk’s Office”). It is hard to

imagine a scenario more damaging to the public’s confidence in a fair election than a last-minute

order from a federal judge throwing out the votes of over 100,000 voters for no reason other than

that those voters relied on a state election official’s reasonable interpretation of a state election

statute. Cf. Andino v. Middleton, No. 20A55, 2020 WL 5887393, at *1 (U.S. Oct. 5, 2020) (staying




                                                  8
    Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 10 of 11




a lower court order dispensing of a witness requirement for absentee ballots, but permitting ballots

cast while that order was in effect to be counted without complying with that requirement).

        Moreover, the Court should be especially wary of intervening here because the Texas

Legislature, charged with protecting the health and welfare of Texans, expressly created a statutory

mechanism to address health concerns connected with in-person voting, which has been

implemented by local elected officials in a manner consistent with its text. TEX. ELEC. CODE

§ 64.009(a). Cf. Democratic Nat’l Comm., 2020 WL 6275871, at *5 (Kavanaugh, J., concurring)

(observing that “federal judges do not possess special expertise or competence about how best to

balance the costs and benefits of potential policy responses to the pandemic, including with respect

to elections”).

        Finally, even if the Court somehow concludes that the votes cast here were cast in violation

of Texas state law, it cannot prevent these votes from being counted. Throwing out these 100,000

votes based on the fact that they were cast via drive-thru voting violates federal law, which

provides,

        No person acting under color of law shall . . . deny the right of any individual to
        vote in any election because of an error or omission on any record or paper relating
        to any application, registration, or other act requisite to voting, if such error or
        omission is not material in determining whether such individual is qualified under
        State law to vote in such election.
52 U.S.C. § 10101. Invalidating votes cast via drive-thru voting because voters failed to enter

polling places, as Plaintiffs’ contend is required, would undoubtedly deny tens of thousands of

people the right to vote in the 2020 congressional election due to an “error or omission” in an “act

requisite to voting.” Whether a voter walks indoors to vote or performs all of the same steps from

the safety of her vehicle cannot, by the plain text of the statute, be “material in determining whether

such individual is qualified under State law to vote in [the] election.” Id. Indeed, the fact that the

Texas Legislature has provided no formal application or approval process for curbside voting, see


                                                  9
    Case 4:20-cv-03709 Document 41 Filed on 11/02/20 in TXSD Page 11 of 11




TEX. ELEC. CODE § 64.009, further underscores that voting from one’s car rather than indoors has

no bearing even on enforcing or monitoring voter qualifications. Thus, even if the Court concludes

that these votes were cast pursuant to improper procedures, it may not throw them out.

                                          CONCLUSION

       Amici are particularly sensitive to the irony that Republicans are now seeking to throw out

votes cast by eligible voters because of what would amount to a technical error by elections

officials. During the 2000 presidential election recount, it was Democrats who sought

unsuccessfully to exclude 25,000 absentee ballots in the predominantly Republican counties of

Martin and Seminole. During that election, amicus Mr. Ginsberg, alongside co-counsel that

included now-Justice Amy Coney Barrett, argued that this same provision of federal law, then

codified at 42 U.S.C. § 1971(a)(2)(B), prohibited that effort to disenfranchise eligible voters based

solely on an administrative error by elections officials. Not so long ago, it was a core tenet of the

Republican Party that the vote of every qualified voter should be counted, even if, at times, it did

not work in the Party’s favor. While the Republican plaintiffs might seek to disavow that principle

by bringing this action, amici respectfully ask this Court to reaffirm it.

                                               Respectfully submitted,

                                               HAYNES AND BOONE, LLP

                                               /s/ Mark Trachtenberg
                                               Mark Trachtenberg
                                               S.D. Tex. No. 24584
                                               Texas Bar No. 24008169
                                               1221 McKinney Street, Suite 4000
                                               Houston, Texas 77010
                                               Telephone: (713) 547-2000
                                               Facsimile: (713) 547-2600
                                               mark.trachtenberg@haynesboone.com

                                               ATTORNEY FOR AMICI BENJAMIN L. GINSBERG
                                               AND JOSEPH R. STRAUS III




                                                 10
